Citation Nr: 0818865	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  97-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a higher initial rating for chronic 
sinusitis, status post septoplasty, rated as 10-percent 
disabling from October 20, 1995 to October 6, 1996, and as 
30-percent disabling since October 7, 1996.

3.  Entitlement to an initial rating higher than 30 percent, 
prior to December 17, 2002, for residuals of bilateral 
spontaneous pneumothorax with subsequent right thoracotomy 
and decortication [Note:  the veteran was awarded a higher 
100-percent schedular rating for this disability effective 
December 17, 2002].

4.  Entitlement to total disability rating due to individual 
unemployability (TDIU), also prior to December 17, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and B.D.M.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from June 1959 until 
retiring in May 1984 after more than 29 years of total 
service that also included service in the Army National Guard 
and Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1996 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In an August 2003 decision by the Board, a claim for service 
connection for cervical disc disease was denied.  The Board 
remanded the remaining claims on appeal, for a higher initial 
rating for bilateral hearing loss, then rated as 0-percent 
disabling from October 20, 1995, to January 29, 2002, and as 
10-percent disabling as of January 30, 2002; for a higher 
initial rating for chronic sinusitis, 
status post septoplasty, rated as 10-percent disabling from 
October 20, 1995, to October 6, 1996, and as 30-percent 
disabling since October 7, 1996; for an initial rating higher 
than 30 percent for residuals of bilateral spontaneous 
pneumothorax with subsequent right thoracotomy and 
decortication; and for a TDIU.



Since that August 2003 Board decision the procedural posture 
of the veteran's appeal has changed due to RO rating actions 
on remand.  In a November 2004 rating, the RO (actually, the 
Appeals Management Center (AMC)) determined that a September 
2002 rating that had awarded a 10 percent disability 
evaluation for the veteran's bilateral hearing loss was 
clearly and unmistakably erroneous (CUE).  So his 10 percent 
disability evaluation for his bilateral hearing loss was 
reduced to 0 percent retroactively effective from January 30, 
2002.

In another rating decision on remand, in December 2007, the 
AMC awarded the veteran a higher 100 percent schedular rating 
for his bilateral spontaneous pneumothorax with subsequent 
thoracotomy and decortication - retroactively effective as 
of December 17, 2002.

So the issues now on appeal are as indicated.

Regrettably, the Board must again remand this case to the 
AMC.


REMAND

Due consideration must be given to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Among the 
VCAA's requirements is the duty to assist, requiring that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).

Received at the Board in April 2008 were several VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
regarding relevant treatment the veteran has received.  While 
a request for the records of one identified physician was 
procured numerous years ago, those records are not recent, 
and there is no indication that all of the other records 
cited by the veteran have been procured.  


Potentially any of these identified records could impact his 
several claims.  The records identified by him in April 2008 
therefore should be obtained pursuant to VA's duty to assist.  
38 C.F.R. § 20.1304 (2007).

In addition, review of the file reveals the veteran has not 
been provided sufficient notice to comply with the VCAA.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(indicating that, in an increased-compensation claim, section 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.  The veteran must be provided 
this Vazquez notice before deciding his appeal.  

A preliminary review of the record also reveals there has 
been an unfortunate delay in the adjudication of the 
veteran's appeal, and for that the Board sincerely 
apologizes.  But as an unintended result, it is apparent that 
more current medical information is needed, specifically a 
medical examination, to assess the current severity of the 
veteran's hearing loss and chronic sinusitis disabilities.  
His last VA audiological examination was in May 2002, so more 
than 6 years ago, and his last VA medical examination for his 
sinuses was in May 2005, so more than 3 years ago.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating);  see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the veteran's medical treatment 
records from 1995 to the present from 
Mohammad Rashid, M.D, Rebecca Haskill-
Strowd, M.D., and Gregory Tarasidis, M.D., 
as identified in the VA Forms 21-4142 
received at the Board in April 2008. 

2.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2007); VBA Fast Letter No. 08-16 (June 2, 
2008).

3.  Schedule the veteran for a VA 
audiological examination to ascertain the 
current severity of his service-connected 
bilateral hearing loss.  Have the 
designated examiner review the claims file 
for the pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluation should be completed and all 
pertinent symptomatology and findings 
reported in detail.

4.  Also schedule the veteran for a VA 
ear, nose, and throat (otolaryngology) 
examination to ascertain the current 
severity of his service-connected chronic 
sinusitis, status post septoplasty.  Have 
the designated examiner review the claims 
file for the pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluation should be completed and all 
pertinent symptomatology and findings 
reported in detail.

4.  Then readjudicate the remaining claims 
at issue in light of the additional 
evidence.  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



